                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )
                                                )                     No. 3:19-CR-49-TAV-DCP
JAHMAL K. TORY and                              )
JOHN A. SENTELL, JR.,                           )
                                                )
                              Defendants.       )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on November 25, 2019, for a motion

hearing on the Motion to Continue [Doc. 104] filed by Defendant Tory, as well as the pro se Motion

to Appoint to Appoint New Counsel [Doc. 106] filed by Defendant Sentell. Assistant United States

Attorney Brent Jones represented the Government. Attorney Mark Brown appeared on behalf of

Defendant Tory, while Attorney Jonathan Wood represented Defendant Sentell. Attorney Michael

P. McGovern was also present. Both Defendants were also present.

       In his pro se Motion to Appoint New Counsel [Doc. 106], Defendant Sentell states that he

has been unable to contact his attorney and requested instructions on how to replace counsel if he

did not respond to his requests. After hearing Attorney Brown’s initial arguments regarding the

Motion to Continue, the Court then conducted a sealed, ex parte hearing to learn the nature and

extent of the problems with the attorney-client relationship between Defendant Sentell and

Attorney Wood. Based upon the representations of Mr. Wood and Defendant Sentell during the
sealed portion of the hearing, the Court finds that the trust necessary for the attorney-client

relationship is irretrievably broken and the ability to communicate is significantly eroded.

Accordingly, the Court finds that good cause exists to grant the request for substitution of counsel.

See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant seeking to

substitute counsel must show good cause).

       Therefore, Defendant Sentell’s pro se Motion to Appoint New Counsel [Doc. 106] is

GRANTED, and Mr. Wood is RELIEVED as counsel of record for Defendant Sentell. Defendant

Sentell is, however, INSTRUCTED that he is not allowed to file pro se motions on his own behalf

while represented by counsel. At the end of the hearing, Attorney McGovern agreed to accept

representation of the Defendant if the present motion was granted. The Court therefore and hereby

SUBSTITUTES and APPOINTS Attorney McGovern under the Criminal Justice Act, 18 U.S.C.

§ 3006A, as counsel of record for Defendant Sentell. Mr. Wood is DIRECTED to turn over all

discovery and the Defendant’s file to Attorney McGovern.

       Attorney McGovern then orally moved to join Defendant Tory’s Motion to Continue [Doc.

104]. Attorney Brown previously stated that he moved for a continuance to allow sufficient time

to adequately prepare for trial and to assist in the plea negotiation process. Attorney McGovern

argued that a continuance is necessary to give him time to review the discovery, meet with

Defendant Sentell, and prepare the case for trial. The Government did not oppose this request.

The parties then agreed on a new trial date of April 7, 2020.

       Given the circumstances of Mr. McGovern’s appointment, the Court finds that the failure

to continue the trial in this case would deprive defense counsel of the reasonable time necessary

to prepare the case for trial, even considering his acting with due diligence. 18 U.S.C. §


                                                 2
3161(h)(7)(B)(iv). Accordingly, Defendant Tory’s Motion to Continue [Doc. 104] is GRANTED,

and the trial of this matter is reset to April 7, 2020. The Court finds that all the time between the

filing of the Motion to Continue on November 8, 2019, and the new trial date of April 7, 2020, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(7)(A)-(B). With regard to other scheduling in this case, the parties are to appear before

the undersigned for a pretrial conference on March 23, 2020 at 10:00 a.m. The existing deadlines

set forth by the Court will remain, including the January 3, 2020 plea deadline, which will also be

the deadline for providing reciprocal discovery. The Court instructs the parties that all motions in

limine must be filed no later than March 24, 2020. Special requests for jury instructions shall be

submitted to the District Judge no later than March 27, 2020, and shall be supported by citations

to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

         (1)   Defendant Sentell’s pro se Motion to Appoint New Counsel [Doc.
               106] is GRANTED. Attorney Wood is RELIEVED of further
               representation of Defendant Sentell and is DIRECTED to provide
               new defense counsel with the discovery and information from
               Defendant’s file as soon as possible;

         (2)   Attorney Michael P. McGovern is SUBSTITUTED and
               APPOINTED as counsel of record for Defendant Sentell pursuant
               to the CJA;

         (3)   Defendant Tory’s Motion to Continue [Doc. 104], as well as
               Defendant Sentell’s oral motion to adopt the Motion to Continue,
               are GRANTED;

         (4)   The trial of this case is reset to commence on April 7, 2020, at 9:00
               a.m., before the Honorable Thomas A. Varlan, United States
               District Judge;

         (5)   All time between the filing of the Motion to Withdraw on
               November 8, 2019 and the new trial date of April 7, 2020 is fully


                                                 3
       excludable time under the Speedy Trial Act for the reasons set forth
       herein;

 (6)   The parties are to appear before the undersigned for a pretrial
       conference on March 23, 2020, at 10:00 a.m.;

 (7)   All motions in limine must be filed no later than March 24, 2020;
       and

 (8)   Special requests for jury instructions shall be submitted to the
       District Judge no later than March 27, 2020, and shall be supported
       by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.

                                                    ENTER:


                                                    _ _______________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




                                        4
